                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


LLAMAR VENSON,                                  2:20-CV-11865

                Petitioner,              HON. TERRENCE G. BERG

   v.                                  ORDER DENYING PETITION
ROBERT VASHAW,                           FOR WRIT OF HABEAS
                                              CORPUS
                Respondent.



                               JUDGMENT

     IT IS ORDERED that the petition for writ of habeas corpus is

DENIED.

     IT IS FURTHER ORDERED that a certificate of appealability

and permission to appeal in forma pauperis are DENIED.

     Dated at Detroit, Michigan, this 30th day of June, 2021.

                                      KINIKIA ESSIX
                                      CLERK OF THE COURT
APPROVED:
                                      BY: /s/A. Chubb
                                      DEPUTY CLERK
/s/Terrence G. Berg_________
Terrence G. Berg
United States District Court
